Case 4:19-mj-00161-RJK Document 1 Filed 10/07/19 Page 1 of 2 PageID# 1


                                                                                                FILED
                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA                                        OCT   7 2019
                          NEWPORT NEWS DIVISION

                                                                                       CLERK, U.S. DISTRICT COURT   i
                                                                                                NORFOLK, VA         !
UNITED STATES OF AMERICA


                                                   DOCKET NO.4:19-MJ-J_U'
                                                    (Misdemeanor)
 LUCILLE ARCANGEL                                   VA 19


                                                   Court Date: October 21,2019
                                                   Time: 8:30 a.m.


                                CRIMINAL INFORMATION

                                         COUNT ONE
                             (Misdemeanor) Ticket No.8092004

THE UNITED STATES ATTORNEY CHARGES:

That on or about August 16,2019 at Fort Eustis, Virginia, on lands acquired for the use of the

United States, within the special maritime and territorial jurisdiction ofthis court, in the

Eastern District of Virginia, LUCILLE ARCANGEL did unlawfully assault Clark

Masungson by striking and kicking the said Clark Masungsong on the neck and leg with her

hands and feet.(In violation of Title 18 United States Code,Section 113(a)(4).



                                                 G.ZACHARY TERWILLIGER
                                                   IITED STATES ATTORNEY

                                         By:
                                                 STACEY R JACOVETTl
                                                 Attorney for the Government
                                                 United Slates Attorney's Office
                                                 2732 Madison Avenue
                                                 Fort Eustis. Virginia 23604
                                                 Phone: (757)878-2205. ext 234
                                                 Fax: (757)878-5289
                                                 stacey.n.jacovetti.mi1/rfmaiI.m i 1
Case 4:19-mj-00161-RJK Document 1 Filed 10/07/19 Page 2 of 2 PageID# 2




                         CERTIFICATE OF SERVICE

  I certify that on *1 O/fX ,2019,1 served a true copy of the foregoing CRIMINAL

INFORMATION on the defendant LUCILLE ARCANGEL.




                                       ISTACEY N. JACOVETTl
                                        Attorney for the Government
                                        United States' Attorney's Office
                                        2732 Madison Avenue
                                        Fort Eustis, Virginia 23604
                                        Phone: (757)878-2205, ext 234
                                        Fax: (757)878-5289
                                        stacey.n.jacovetti.mil@mail.mil
